Exhibit 10.3

 

ADDENDUM TO

 

OFFICE LEASE AGREEMENT

 

1. PARTIES. The “Parties” to this Addendum to Office Lease Agreement
(“Addendum”) are:

 

  1.1. 1144 Eastlake LLC, a Washington limited liability company (“Landlord”),
and

 

  1.2. ZymoGenetics, Inc., a Washington corporation (“Tenant”).

 

2. BACKGROUND. Landlord and Tenant previously entered into a lease (the “Lease”)
as of the 9th day of November, 2001, which Lease is hereby incorporated by this
reference. Capitalized terms in this Addendum shall be given the same meaning as
in the Lease unless defined otherwise in this Addendum. By virtue of options
provided in the Lease, Tenant previously has expanded its leased Premises to
include the fourth (4th) floor of the Building as well as the originally leased
fifth (5th) floor of the Building; prior to the effectiveness of this Addendum,
Tenant is leasing Thirty One Thousand One Hundred Ninety Four (31,194) square
feet of Rentable Area (“RSF”) at the rents and on the terms specified in the
Lease. The current RSF of the Building is Eighty One Thousand Five Hundred
Twenty Four (81,524). Tenant now wishes to further increase its leased Premises
as provided in this Addendum.

 

3. IMMEDIATE ADDITION TO PREMISES.

 

  3.1. Increased Premises. The Lease is hereby amended, effective immediately,
to add to the definition of the Premises the Rentable Area, as defined in the
Lease, of the first (1st) and second (2nd) floors of the Building as depicted on
the floor plan attached as Exhibit A to this Addendum (the “Immediate
Addition”). The Parties agree that the Immediate Addition consists of Seven
Thousand Eight Hundred Forty Two (7,842) RSF. Tenant accepts the Immediate
Addition Premises in their current condition subject only to Landlord’s
agreement to provide the Tenant Allowance.

 

  3.2. Immediate Addition Base Rent. The Base Rent for the Immediate Addition
(which is in addition to all other sums payable under the Lease) shall be:

 

Period

--------------------------------------------------------------------------------

   Annual NNN Rate
Per Square Foot


--------------------------------------------------------------------------------

From commencement of Base Rent payment obligation through December 31, 2006

   $15.50 per RSF

January 1, 2007 through December 31, 2007

   $16.04 per RSF

January 1, 2008 through December 31, 2008

   $16.60 per RSF

January 1, 2009 through December 31, 2009

   $17.19 per RSF

January 1, 2010 through December 31, 2010

   $17.79 per RSF

January 1, 2011 through December 31, 2011

   $18.41 per RSF

January 1, 2012 through January 31, 2012

   $19.05 per RSF

 

PAGE 1 OF 9



--------------------------------------------------------------------------------

  3.3. Early Entry and Commencement of Base Rent. Tenant may enter and commence
alterations to the Immediate Addition portion of the Premises at any time from
and after the date of this Addendum. Despite any such early entry, and despite
any earlier occupancy of the Immediate Addition by Tenant for purposes of
operating Tenant’s business from such premises, Tenant’s obligation to pay Base
Rent on account of the Immediate Addition shall commence on December 1, 2005 as
to the 2nd Floor portion of the Immediate Addition; and May 1, 2006 as to the
first (1st) floor portion of the Immediate Addition. For the purposes of this
section, the RSF of the First Floor Immediate Addition shall be deemed to be
2,327 RSF and the RSF of the Second Floor Immediate Addition shall be deemed to
be 5,515 RSF.

 

  3.4. Immediate Addition Pro Rata Share. Tenant’s total Pro Rata Share as
defined in the Lease (which is in addition to all other sums payable under the
Lease) shall be increased on account of the Immediate Addition such that the Pro
Rata Share shall be approximately a total forty seven and 88/100s percent
(47.88%),as calculated pursuant to Lease Section 1.2, for so long as the
Immediate Addition and the 4th and 5th floors are part of Tenant’s Premises.

 

  3.5. Commencement of Additional Rent. Tenant’s obligation to pay Additional
Rent on account of the Immediate Addition and the related increase in Tenant’s
Pro Rata Share shall commence on the earlier to occur of (i) the date on which
Tenant first occupies a portion of the Immediate Addition for the conduct of
Tenant’s business (as opposed to entry for purposes of alterations) or
(ii) December 1, 2005 as to the 2nd Floor portion of the Immediate Addition or
May 1, 2006 as to 1st Floor portion of the Immediate Addition.

 

  3.6. Landlord Work and Tenant Improvement Allowance. For purposes of the
Immediate Addition this Section shall apply in lieu of Lease Exhibit D. Landlord
shall have no obligation to perform any Landlord’s Work in or on account of the
Immediate Addition or this Addendum. Tenant shall provide Landlord with Tenant’s
plans for alterations to the Premises, which are subject to Landlord’s approval,
which will not be unreasonably delayed, conditioned or withheld. Within 30 days
of Tenant’s delivery to Landlord of reasonable evidence of lien free completion
of approved alterations to the Premises, Landlord shall reimburse Tenant its
costs related to such alterations, up to a maximum of Thirty Dollars ($30.00)
per square foot of Rentable Area contained in the Immediate Addition (the
“Tenant Allowance”).

 

  3.7. Leasing Commission. Landlord shall pay a commission of Forty Three
Thousand Dollars ($43,000) to The Staubach Company, who represents the Tenant,
on account of the addition of the Immediate Addition to the leased Premises
which commission shall be payable one-half on mutual execution of this Addendum
and one-half upon commencement of payment of Base Rent by Tenant.

 

  3.8. No Renewal Rights. Despite any term of the Lease to the contrary, Tenant
shall have no right or option to elect to extend or otherwise renew the Lease as
to the Immediate Addition. This shall not, however, affect Tenant’s Options to
Renew otherwise provided for in the Lease.

 

PAGE 2 OF 9



--------------------------------------------------------------------------------

  3.9. Parking. Tenant agrees to further rent, beginning on earlier of the date
Tenant starts paying Rent for the Immediate Addition or the date of Tenant’s
first occupancy of the Immediate Addition for the operation of Tenant’s
business, and continuing for the Term of the lease of the Immediate Addition,
from Landlord and Landlord agrees to rent to Tenant the use, on a non-exclusive
basis, of 4 parking stalls in the Building on the same terms as provided in
section 30 of the Lease; the market rate rent per parking stall currently is One
Hundred Twenty Dollars ($120) per month. Tenant agrees that the parking spaces
provided for in this section shall define the number of spaces that Tenant shall
be entitled to use on account of the Immediate Addition rather than the formula
stated in section 30.1 of the Lease.

 

  3.10 Permitted Use. In addition to general business office and uses
customarily incidental thereto, Tenant may use a portion of the Immediate
Addition on the First Floor of the Building to operate a deli, coffee shop
and/or sandwich shop, subject to Tenant’s compliance with all applicable laws.

 

  3.11 Security Deposit. Upon execution of this Addendum, Tenant shall increase
the Security Deposit by Fifteen Thousand Three Hundred Twenty Seven Dollars
($15,327) on account of the Immediate Addition. Such increase shall only apply
for so long as Tenant leases this Immediate Addition portion of the Premises.

 

  3.12 Lobby Wall Restoration. Notwithstanding anything to the contrary in the
Lease or this Addendum, it is acknowledged that a portion of the First Floor
Immediate Addition may be operated as a deli, coffee shop and/or sandwich shop,
consistent with Section 3.10 above. Tenant has the right under the Lease and
this Addendum to continue or terminate such use in its sole discretion, so long
as Tenant (i) uses such Premises as otherwise permitted pursuant to Section 3.10
above; and (ii) if such use as a deli, coffee shop and/or sandwich shop is
discontinued by Tenant then, on at least 45 days advance written notice from
Landlord, Tenant shall permit the Landlord at Landlord’s sole expense to enter
into the First Floor Immediate Addition Premises and construct a partition wall
so as to separate the Premises from the Building’s lobby area. Landlord agrees
to construct such partition at the northwestern corner of the space also defined
as the lobby partition within the small interior vestibule immediately adjacent
to the right of the main entry into the building lobby. Tenant represents this
as an area which will not interrupt or interfere with the balance of the
Premises. Landlord will construct such partition without unreasonably
interfering with Tenant’s operations within the Premises.

 

4. DEFERRED ADDITION TO PREMISES.

 

4.1 Increased Premises. The Lease is hereby further amended, effective
immediately, to further add to the definition of the Premises the Rentable Area,
as defined in the Lease, of the second (2nd) floors of the Building as depicted
on the floor plan attached as Exhibit B to this Addendum (the “Deferred
Addition”). While this amendment of the Lease shall be deemed effective
immediately, the rights and obligation of the Parties as to the Deferred
Addition shall commence only on the date on which the lease of the current
occupant of the Deferred Addition terminates, whether by agreement between
Landlord and such other tenant or otherwise, the current tenant vacates the
space and it is delivered to Tenant (“Deferred Addition Commencement Date”).
Tenant accepts the Deferred Addition Premises in their condition as of the date
of this Addendum, reasonable wear and tear excepted. Upon

 

PAGE 3 OF 9



--------------------------------------------------------------------------------

the occurrence of the Deferred Addition Commencement Date, the Parties agree to
sign a memorandum, substantially in the form as attached hereto, confirming such
occurrence.

 

4.2 Deferred Addition Base Rent. Provided the Deferred Addition Commencement
Date has occurred (it being understood that no amounts shall be due Landlord
from Tenant in connection with the Deferred Addition during any time when Tenant
is subleasing the Deferred Addition from its current tenant, except where
Landlord has notified Tenant that the current tenant has defaulted and failed to
pay rent for such space, in which case, pursuant to the sublease relating
thereto, Tenant will pay its rent directly to Landlord), the Base Rent for the
Deferred Addition (which is in addition to all other sums payable under the
Lease) shall be:

 

Period

--------------------------------------------------------------------------------

   Annual Rate
Per Square Foot


--------------------------------------------------------------------------------

October 1, 2005 through November 30,2005 (if applicable)

   $0 per Square
Foot of Rentable
Area (“RSF”)

December 1, 2005 through December 31, 2006 (if applicable)

   $23.45 per RSF
(fully serviced)

January 1, 2007 through December 31, 2007 (if applicable)

   $24.45 per RSF
(fully serviced)

January 1, 2008 through October 31, 2008 (if applicable)

   $25.45 per RSF
(fully serviced)

November 1, 2008 through December 31, 2008

   $16.60 per RSF
(NNN)

January 1, 2009 through December 31, 2009

   $17.19 per RSF
(NNN)

January 1, 2010 through December 31, 2010

   $17.79 per RSF
(NNN)

January 1, 2011 through December 31, 2011

   $18.41 per RSF
(NNN)

January 1, 2012 through January 31, 2012

   $19.05 per RSF
(NNN)

 

In the event that the Deferred Addition Commencement Date has not occurred as of
any of the time periods described in this section, no Base Rent shall be due
from Tenant on account of the Deferred Addition until the actual delivery of the
vacant space by Landlord to Tenant or November 1, 2008, whichever is earlier.

 

PAGE 4 OF 9



--------------------------------------------------------------------------------

4.3 Commencement of Base Rent. Tenant’s obligation to pay Base Rent on account
of the Deferred Addition shall commence on the Deferred Addition Commencement
Date.

 

4.4 Deferred Addition Pro Rata Share. Upon the later of November 1, 2008 or the
Deferred Addition Commencement Date, Tenant’s total Pro Rata Share (which is in
addition to all other sums payable under the Lease) shall be increased on
account of the Deferred Addition to an estimated total of Fifty Six and 63/100s
percent (56.63%), as calculated pursuant to Lease Section 1.2, for so long as
the Immediate Addition and the Deferred Addition are part of the Tenant’s
Premises.

 

4.5 Commencement of Additional Rent. Tenant’s obligation to pay Additional Rent
on account of the Deferred Addition and the related increase in Tenant’s Pro
Rata Share shall commence on the Deferred Addition Commencement Date.

 

4.6 Landlord Work and Tenant Improvement Allowance. Landlord shall have no
obligation to provide any Tenant Improvement Allowance or to perform any
Landlord’s Work in or on account of the Deferred Addition or this Addendum.

 

4.7 Leasing Commission. Landlord shall have no obligation to pay any commission
on account of the addition of the Deferred Addition to the leased Premises.

 

4.8 No Renewal Rights. Despite any term of the Lease to the contrary, Tenant
shall have no right or option to elect to extend or otherwise renew the Lease as
to the Deferred Addition.

 

4.9 Parking. If Tenant sublets the Deferred Addition from its present tenant,
then such sublease will include an agreement relating to the use of 14 parking
stalls in the Building for the term of such sublease and Tenant shall not be
liable to pay Landlord any amount for such spaces, except in instances of the
sublessor’s default, in which case the rent payment made directly to Landlord
shall be deemed to include rent for such stalls, as further addressed in
Section 4.2 above. In addition, if the Deferred Addition Commencement Date
occurs prior to November 1, 2008, then the rent stated above in Section 4.2 for
such period includes, without any additional charge, rent for the use, on a
non-exclusive basis, of 14 parking stalls in the Building. Tenant agrees to
further rent, beginning on the later of Deferred Addition Commencement Date or
November 1, 2008 and continuing for the Term of the lease of the Deferred
Addition, from Landlord and Landlord agrees to rent to Tenant the use, on a
non-exclusive basis, of 14 parking stalls in the Building on the same terms as
provided in section 30 of the Lease at the market rate rent per parking stall.
Tenant agrees that the parking spaces provided for in this section shall define
the number of space that Tenant shall be entitled to use on account of the
Deferred Addition rather than the formula stated in section 30.1 of the Lease.

 

4.10 Security Deposit. Tenant shall not be obligated to increase the Security
Deposit on account of the Deferred Addition.

 

4.11 Sublease Consent. In the event that Tenant enters into an agreement with
the current occupant of the Deferred Addition on terms acceptable to Tenant and
such occupant, Landlord agrees to provide its consent to such sublease so long
as such sublease does not modify or otherwise affect the obligations of such
other occupant under its lease with Landlord.

 

PAGE 5 OF 9



--------------------------------------------------------------------------------

5. GENERAL TERMS.

 

5.1 Reaffirmation. Except to the extent the Lease has been expressly modified in
this Addendum, the Parties reaffirm the Lease and agree the Lease remains in
full force and effect without other modification.

 

5.2 Execution. This Addendum may be executed in several counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts shall together constitute the same instrument.

 

LANDLORD:

    1144 Eastlake LLC, a Washington limited liability company    

By:

 

/s/ John S. Teutsch

 

,

   

its authorized agent

   

TENANT:

   

ZymoGenetics, Inc., a Washington corporation

   

By:

 

/s/ James A. Johnson

   

Name 

 

James A. Johnson

   

Title:

  Senior Vice President & Chief Financial Officer    

 

PAGE 6 OF 9



--------------------------------------------------------------------------------

 

LANDLORD ACKNOWLEDGMENT

 

STATE OF WASHINGTON

  )    

COUNTY OF KING

  )   ss:

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that John S. Teutsch, personally known to me to be the
authorized agent of 1144 Eastlake LLC, a Washington limited liability company,
and personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as the authorized agent of said entity being authorized so to do, he
executed the foregoing instrument on behalf of said entity, by subscribing the
name of such entity by himself as such managing member, as a free and voluntary
act, and as the free and voluntary act and deed of said entity under the
foregoing instrument for the uses and purposes therein set forth.

 

GIVEN under my hand and official seal this 29th day of September, 2005.

 

/s/ Jennifer Venzke

Notary Public

Jennifer Venzke

Printed Name Residing at: Seattle, WA My Commission Expires: 2/19/09

 

TENANT ACKNOWLEDGMENT

 

STATE OF WA

  )    

COUNTY OF King

  )   ss:

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that James A. Johnson, personally known to me to be the
authorized agent of ZymoGenetics, Inc., a Washington corporation, and personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that as the
authorized agent of said entity being authorized so to do, he executed the
foregoing instrument on behalf of said entity, by subscribing the name of such
entity by himself as such managing member, as a free and voluntary act, and as
the free and voluntary act and deed of said entity under the foregoing
instrument for the uses and purposes therein set forth.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Carol A. Alto

Notary Public

Carol A. Alto

Printed Name Residing at: Seattle, WA My Commission Expires: 3/7/06

 

PAGE 7 OF 9



--------------------------------------------------------------------------------

 

Memorandum

 

1144 Eastlake LLC, a Washington limited liability company, and ZymoGenetics,
Inc., a Washington corporation, hereby confirm the occurrence of the Deferred
Addition Commencement Date, as defined in the Addendum to Office Lease Agreement
on September 29, 2005.

 

LANDLORD:

    1144 Eastlake LLC, a Washington limited liability company    

By:   

 

/s/ John S. Teutsch

 

,

   

its authorized agent

   

TENANT:

    ZymoGenetics, Inc., a Washington corporation    

By:   

 

/s/ James A. Johnson

   

Name

 

 James A. Johnson

   

Title:

  Senior Vice President & Chief Financial Officer    

 

PAGE 8 OF 9



--------------------------------------------------------------------------------

 

LANDLORD ACKNOWLEDGMENT

 

STATE OF WASHINGTON

  )     

COUNTY OF KING

  )    ss:

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that John S. Teutsch, personally known to me to be the
authorized agent of 1144 Eastlake LLC, a Washington limited liability company,
and personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as the authorized agent of said entity being authorized so to do, he
executed the foregoing instrument on behalf of said entity, by subscribing the
name of such entity by himself as such managing member, as a free and voluntary
act, and as the free and voluntary act and deed of said entity under the
foregoing instrument for the uses and purposes therein set forth.

 

GIVEN under my hand and official seal this 29th day of September, 2005.

 

/s/ Jennifer Venzke

Notary Public

Jennifer Venzke

Printed Name

Residing at: Seattle, WA

My Commission Expires: 2/19/09

 

TENANT ACKNOWLEDGMENT

 

STATE OF WA

  )     

COUNTY OF King

  )    ss:

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that James A. Johnson, personally known to me to be the
authorized agent of ZymoGenetics, Inc., a Washington corporation, and personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that as the
authorized agent of said entity being authorized so to do, he executed the
foregoing instrument on behalf of said entity, by subscribing the name of such
entity by himself as such managing member, as a free and voluntary act, and as
the free and voluntary act and deed of said entity under the foregoing
instrument for the uses and purposes therein set forth.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Carol A. Alto

Notary Public

Carol A. Alto

Printed Name

Residing at: Seattle, WA

My Commission Expires: 3/7/06

 

PAGE 9 OF 9